Citation Nr: 0912192	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-05 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for a left shoulder dislocation with degenerative 
changes, postoperative (left shoulder condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to May 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
left shoulder condition evaluated at noncompensably 
disabling, effective May 24, 1946, and at 10 percent 
disabling, effective August 11, 2003.  The Veteran perfected 
a timely appeal of this determination to the Board.

In January 2005, the RO increased the Veteran's disability 
rating to 20 percent, effective August 11, 2003.  Inasmuch as 
a higher rating is available for the service-connected left 
shoulder condition than that assigned in the January 2005 
rating decision, and as a claimant is presumed to be seeking 
the maximum available benefit for a given disability, the 
claim for a higher rating as reflected on the title page 
remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2007.  A transcript 
of the hearing is associated with the claims file.

In September 2007, the Board remanded this case for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's service connected left shoulder dislocation 
with degenerative changes, postoperative, is characterized by 
pain and some limitation of motion.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for a left shoulder dislocation with degenerative changes, 
postoperative, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, 
Diagnostic Codes (DC) 5003, 5200-5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
a September 2003 letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claim and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the Veteran was provided with Dingess notice in 
an October 2007 letter.

Moreover, it is well to observe that, after awarding the 
Veteran service connection for his left shoulder condition 
and assigning the initial disability ratings for this 
condition, he filed a notice of disagreement contesting the 
initial 20 percent rating determination.  Under such 
circumstances, VA no longer has a duty to provide the Veteran 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
as to this downstream issue.  38 C.F.R. § 3.159(b)(3)(i) 
(2008).

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, VA medical examination reports, private 
medical reports, and statements from the Veteran and his 
representative have been associated with the record.  In 
September 2008 the Veteran indicated that he had no 
additional evidence to submit.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  All pertinent due process requirements have 
been met.  38 C.F.R. § 3.103.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Degenerative arthritis is rated under DC 5003 with a maximum 
available evaluation of 20 percent disabling.  38 C.F.R. § 
4.71a.

Disabilities of the shoulder are rated under DC 5200 through 
DC 5203.  During a telephonic conversation with the RO on 
January 27, 2005, the Veteran indicated that he is right-
handed.  Therefore, his left shoulder condition will be rated 
according to the criteria for the minor shoulder.

DC 5200 provides that ankylosis of the scapulohumeral 
articulation is to be rated as follows: intermediate 
ankylosis, between favorable and unfavorable (between 25 
degrees and 60 degrees), 30 percent for the minor shoulder; 
unfavorable ankylosis, abduction limited to 25 degrees from 
side, 40 percent for the minor shoulder.  A note provides 
that the scapula and humerus move as one piece.  38 C.F.R. § 
4.71a.

DC 5201 provides that limitation of motion of the minor arm 
to 25 degrees from the side is rated as 30 percent for the 
minor shoulder.  38 C.F.R. § 4.71a.

DC 5202 provides ratings for other impairment of the humerus.  
Fibrous union of the humerus is rated as 40 percent for the 
minor shoulder.  Nonunion of humerus (false flail joint) is 
rated as 50 percent for the minor shoulder.  Loss of head of 
the humerus (flail shoulder) is rated as 70 percent for the 
minor shoulder.  38 C.F.R. § 4.71a.

DC 5203 provides ratings for other impairment of the clavicle 
or scapula with a maximum available evaluation of 20 percent 
disabling.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Analysis

The veteran currently receives a 20 percent rating for left 
shoulder dislocation with degenerative changes, 
postoperative, effective August 11, 2003, under 38 C.F.R.     
§ 4.71a, DC 5003-5201.  In order to meet the requirements of 
a 30 percent evaluation, the evidence must show intermediate 
ankylosis of the scapulohumeral articulation, between 
favorable and unfavorable or limitation of motion of the arm 
to 25 degrees from the side.  See 38 C.F.R. § 4.71a, DCs 5200 
- 5201.  Under DC 5202, the next higher evaluation of 40 
percent disabling is available under DC 5202 for fibrous 
union of the humerus.  38 C.F.R. § 4.71a.  As noted above, a 
disability rating above the current 20 percent is not 
available under DC 5003 or DC 5203, therefore the 
applicability of these diagnostic codes will not be 
addressed.

VA medical records from November 2003 note, "Marked 
degenerative changes noted left glenohumeral joint with 
osteophyte formation and heterotopic bone surrounding the 
joints."  Later that month, the Veteran underwent a VA 
medical examination.  At that time, he complained of nightly 
pain.  The Veteran was found to have full range of motion 
with pain from 170 degrees to 180 degrees, tenderness from 0 
degrees to 90 degrees, and internal rotation and external 
rotation from 0 degrees to 90 degrees with pain.

In January 2004, the Veteran was given a private medical 
examination by Dr. R.M..  The Veteran complained of shoulder 
pain.  "He has close to zero internal and external rotation 
of the left shoulder, and he has only 50 degrees of abduction 
of the left shoulder.  This movement is painful and he can 
barely get his hand to the back of his head, barely get his 
hand to the low back belt."  This record indicates a more 
severe disability than the other medical evidence of record 
and is somewhat at odds with the records that precede and 
follow it.  Regardless, even accepting the 50 degree 
limitation of abduction noted by Dr. R.M., the Veteran's left 
shoulder disability would warrant a 20 percent evaluation 
under DC 5202.  38 C.F.R. § 4.71a.

The Veteran's October 2005 statement indicated that his 
degenerative arthritis in his left shoulder had gotten worse.  
Specific symptoms were not given.  At his January 2007 
hearing, the Veteran testified that his left shoulder 
disability limited his ability to raise his arm and affected 
his ability to run a lawnmower, work in the garden, and reach 
high shelves in the kitchen.  The Veteran stated that he has 
pain when he moves his arm certain ways and has trouble 
taking off shirts without assistance.

The Veteran underwent a VA medical examination in June 2008.  
His symptoms were found to include pain and weakness in the 
left shoulder.  His range of motion was flexion from 0 
degrees to 120 degrees, with pain beginning at 120 degrees; 
passive flexion 0 degrees to 140 degrees, with pain beginning 
at 120 degrees; abduction from 0 degrees to 80 degrees, with 
pain beginning at 78 degrees; passive abduction from 0 
degrees to 88 degrees, with pain beginning at 80 degrees; 
external rotation from 0 degrees to 90 degrees; and internal 
rotation from 0 degrees to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I.  No additional loss of motion was found on 
repetitive use.  He was found to have marked degenerative 
arthritis.  No joint ankylosis was found.

Without a finding of ankylosis, a higher disability rating is 
unwarranted under DC 5200.  38 C.F.R. § 4.71a.  Likewise, 
while the Board acknowledges some limitation of the Veteran's 
range of motion, that limitation is not severe enough to 
warrant a higher disability rating under DC 5201.  Id.  
Finally, the medical evidence of record does not show fibrous 
union of the humerus, thus a higher rating under DC 5202 is 
not warranted.  Id.  Therefore, the Board finds that the 
Veteran's symptoms do not warrant a 30 percent disability 
rating and more nearly approximates the criteria for a 20 
percent evaluation.

The Board has also considered whether an increased disability 
rating is warranted for the Veteran's left shoulder 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and 
the Court's holding in DeLuca.  To this end, the Board notes 
the Veteran's subjective complaints of additional limitation 
of function due to pain.  The clinical findings of record, 
however, do not reflect impairment that warrants a higher 
rating.  Specifically, the records from November 2003 do not 
show a compensable level of disability based on limitation of 
motion alone, only when the Veteran's pain is taken into 
consideration does his disability warrant the current 
evaluation.  Additionally, the June 2008 VA examination shows 
that even when accounting for pain, the Veteran's range of 
motion exceeds that which would warrant a 30 percent 
evaluation.  That examination also noted that the Veteran's 
range of motion was not affected by repetition.  The private 
evaluation given by Dr. R.M. is again the outlier in its 
assertions of severe limitations due to pain, because of this 
inconsistency with the other medical evidence both before and 
after it, the Board finds this evaluation to be less 
credible.  Therefore, although it has no reason to doubt that 
the Veteran's complaints of pain, the Board is unable to 
identify any clinical findings which would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Board finds that, at no time during the pendency of this 
claim has the Veteran's left shoulder disability warranted a 
disability evaluation in excess of 10 percent.  See generally 
Fenderson, 12 Vet. App. 119.




ORDER

Entitlement to an initial disability rating in excess of 20 
percent for a left shoulder dislocation with degenerative 
changes, postoperative, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


